 

Exhibit 10.1



 

SECOND LOAN MODIFICATION AGREEMENT

 

This Second Loan Modification Agreement (this "Loan Modification Agreement") is
entered into as of August 22, 20 !6, by and among SOLAR SOLUTIONS AND
DISTRIBUTION, LLC, a Colorado limited liability company ("Lender"), and REAL
GOODS SOLAR, INC., a Colorado corporation ("RGS"), RGS FINANCING, INC., a
Colorado corporation ("RGSF"), REAL GOODS ENERGY TECH, INC., a Colorado
corporation ("Real Goods Energy"), ALTERIS RENEW ABLES, INC., a Delaware
corporation ("Aiteris") and REAL GOODS SYNDICATED, INC., a Delaware corporation
("Syndicated"), MERCURY ENERGY, INC., a Delaware corporation ("Mercury"), REAL
GOODS SOLAR, INC. -MERCURY SOLAR, a New York corporation ("Mercury Solar"),
ELEMENTAL ENERGY, LLC, a Hawaii limited liability company ("Elemental"), and
SUNETRIC MANAGEMENT LLC, a Delaware limited liability company ("Sunetl"ic", and
together with RGS, RGSF, Real Goods Energy, Alteris, Syndicated, Mercury,
Mercury Solar, Elemental, and Sunetric individually and collectively, jointly
and severally, the "Borrower").

 

1.DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.  Among other
indebtedness and obligations which may be owing by Borrower to Lender, Borrower
is indebted to Lender pursuant to a loan arrangement dated as of March 30, 2016,
evidenced by, among other documents, that certain Amended and Restated Loan
Agreement as first amended effective May 19, 2016 (the "Loan Agreement").
Capitalized terms used but not otherwise defined herein shall have the same
meaning as in the Loan Agreement.

 

2.DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by: (i) the
Collateral as described in the Loan Agreement; (ii) the "Intellectual Property
Collateral," as such term is defined in that certain IP Agreement, dated as of
September 26, 2013, by and between Lender, as successor-in-interest to Silicon
Valley Bank, and Borrower; and (iii) the "Intellectual Property Collateral," as
such term is defined in that certain IP Agreement, dated as of June 6, 2014, by
and between Lender, as successor-in-interest to Silicon Valley Bank, and
Borrower (together with any other collateral security granted to Lender, the
"Security Documents").

 

3.DESCRIPTION OF CHANGE IN TERMS.

 

a.Modifications to Loan Agreement.

 

i.The Loan Agreement shall be amended by deleting the subparagraphs numbered 2,
3 and 4 in the definition of Eligible Accounts in Section 13.1, Definitions, and
replacing those subparagraphs in their entirety with the following:

 

[ex10-1sig1.jpg] 

 

 

 

 

SECOND LOAN MODIFICATION AGREEM ENT

Page: 2

 



  2. Cmmnercia! Retention for the Stockton School District Project

N/A

 

>later of 10/l/16 or 270 days

100%

 

50%

    >later  of  I 1/30/16 or 360 days 0%          

3.Spccific commercial receivables -

Stockton Unified School District

N/A 100%     >later of 10/1116 or 270 days 50%     > later of 11130116 or 360
days 0%           4. Specific commercial receivable- Kona Resort

N/A

 

>later of 10/l/16 or 270 days

100%

 

50%

    >later of 11130/16 or 360 days 0%

 

4.CONSISTENT CHANGES. The Loan Documents are hereby amended wherever necessary
to reflect the changes described above.

 

5.NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that Borrower
has no offsets, defenses, claims, or counterclaims against Lender with respect
to the Obligations, or otherwise, and that if Borrower now has, or ever did
have, any offsets, defenses, claims, or counterclaims against Lender, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Lender from any liability thereunder.

 

6.CONTINUING VALIDITY. Except as expressly waived pursuant to this Loan
Modification Agreement, the tet·ms of the Loan Documents shall remain unchanged
and in fully force and effect. Nothing in this Loan Modification Agreement shall
constitute a satisfaction of the Obligations. It is the intention of Lender and
Borrower to retain as liable parties all makers of the Loan Documents, unless
the party is expressly released by Lender in writing. No maker will be released
by virtue of this Loan Modification Agreement.

 

7.JURISDICTION/VENUE. Section 11 of the Loan Agreement is hereby incorporated by
reference.

 

8.NON-DISPARAGEMENT.     Neither party shall disparage the other patiy's
performance or otherwise take any action which could reasonably be expected to
adversely affect such other party's personal or professional reputation or that
of any of such other party's directors, officers, agents or employees. This
provision shall survive termination of the Loan Agreement.

  

[Remainder of page intentionally left blank.]

 

[ex10-1sig2.jpg] 

 

 2 

 

 

SECOND LOAN MODIFICATION AGREEM ENT

Page: 3

 

9.COUNTERSIGNATURE. Upon mutual execution and exchange of this Loan Modification
Agreement , this Loan Modification Agreement shall be effective as of Au gust
19, 2016

 

This Loan Modificati on Agreement is executed as of the date first written
above.

 

BORROWERS

 

REAL GOODS ENERGY TECH, INC., REAL GOODS SYNDICATED, INC., REAL GOODS SOLAR,
INC, ALTERIS RENEW ABLES, INC., MERCURY ENERGY, INC., ELEMENTAL ENERGY, INC.,
REAL GOODS SOLAR, INC.- MERCURY SOLAR, AND SUNETRIC MANAGEMENT, LLC

 

All of the above named entitled by each of their respective Chief Executive
Officers

 

By: /s/ Dennis Lacey  



Name: Dennis Lacey  



Title: Chief Executive Officer or each of the above named entities  



 

LENDER:       SOLAR SOLUTIONS AND DISTRIBUTIONS, LLC       By: /s/ DJ Alemayehu
 



Name: DJ Alemayehu  

 

Its duly authorized representative    

 

 3 

 